Title: Petition of Jonathan Williams, Jr., to the Patent Board, 20 November 1792
From: Williams, Jonathan, Jr.
To: Patent Board


Northern Liberties of Philadelphia, 20 Nov. 1792. Having been “formerly engaged in the business of refining and claying Sugar” in London, he requests a patent for a new multiaperture mold he has invented for claying and whitening refined sugar, as explained by the annexed memoir and figures. Maple sugar manufacture would benefit much by claying or whitening on the spot, which would greatly reduce the expense of transportation and enable the molasses produced by refining to remain at its point of origin, “where it is much wanted for consumption or distillation.” To promote this infant manufacture, he offers to exempt from the patent the claying of sugar at the places of its growth, albeit restricting this exception to the inland country to avoid frauds involving the claying of foreign sugar, a distinction that will “operate like a bounty on american sugar” and increase its production by making it more competitive.
